Case: 3:19-cv-00138-WHR Doc #: 17 Filed: 05/08/20 Page: 1 of 2 PAGEID #: 130

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JEAN D. WRIGHT, Case No.: 3:19-cv-138
Plaintiff,
vs.
DEPUY INC., ef al., JUDGE WALTER H. RICE
Defendants. nN Eason a2] 20

Decor ti

ORDER APPROVING THE PARTIES’ STIPULATION FOR EXTENSION OF TIME
TO RESPOND TO COMPLAINT AND FILE RULE 26 REPORT AND TO CONTINUE
CASE MANAGEMENT CONFERENCE

Now, this A> cdday of Jorw Wh , 2020, upon consideration of the Parties’ Joint
Stipulation to Extend Time to Respond To Complaint and File Rule 26 Report and to Continue
Case Management Conference (the “Joint Stipulation”), for good cause shown, the Court hereby
APPROVES the Joint Stipulation. The relevant case deadlines are extended 90 days with the
amended deadlines as follows:

1. Defendants’ deadline to answer or otherwise respond to the Complaint is on or

before April 30, 2020.
2. A Joint Rule 26 Report shall be filed on or before May 4, 2020.
3. Initial disclosures pursuant to Rule 26(a)(1) shall occur on or before May 4, 2020.

4. A Preliminary Pretrial Telephone Conference pursuant to Rule 16 shall be held on

May 11, 2020 at 4:00 p.m. Counsel shall appear telephonically.
Op

-

Case: 3:19-cv-00138-WHR Doc #: 17 Filed: 05/08/20 Page: 2 of 2 PAGEID #: 131

Submitted By:

Kyle R. Gerlach (0093433)
BARNES & THORNBURG LLP
41 South High Street, Suite 3300
Columbus, OH 43215
614-628-1409 (Telephone)
614-628-1433 (Facsimile)
Kyle.Gerlach@btlaw.com
Counsel for Defendants

By the Court:

[few iv Ke

JUDGE WALTER H. RICE
